DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.
Status of Action

The new examiner of record, Ali Saeed acknowledges receipt of Remarks filed on 4/5/2022. Claims 1-20 are pending and are previously present in this application.

Priority
The present application is a continuation (CON) of 15/159,726 filed on 05/19/2016, which has provisional 62/164,310 filed on 05/20/2015.
Status of Claims

Accordingly, claims 1-20 are presented for examination on the merits for patentability.  The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Objections
Claims 5, 13, and 20 are objected to because of the following informalities:
In claims 5, 13, and 20, the parenthesis in the recitation “(wt/wt)” should be removed. Thus, the recitation “(wt/wt)” should recite “wt/wt”.
Appropriate correction is required.


STATUTORY DOUBLE PATENTING

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 14-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-2 and 12 of co-pending U.S. Patent Application No. 15/159,726. This is a statutory double patenting rejection.
The instant claim 14 is drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched, and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of an antioxidant to cause said fish to become resistant to inflammatory enteritis induced by soy protein.
The conflicting claim 1 is also drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched, and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of an antioxidant to cause said fish to become resistant to inflammatory enteritis induced by soy protein.
The instant claim 15 recites the method of claim 14, wherein the antioxidant is astaxanthin.
The conflicting claim 2 also recites the method of claim 1, wherein the antioxidant is astaxanthin.
The instant claim 16 recites the method of claim 15, wherein the astaxanthin is present in an amount from about 50 to about 2500 ppm of the feed composition.
The conflicting claim 12 also recites the method of claim 2, wherein the astaxanthin is present in an amount from about 50 to about 2500 ppm of the feed composition.

NON-STATUTORY DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 17-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-4, 12, 15, 26 and 27 of co-pending U.S. Patent Application No. 15/159,726.
The instant claims are drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched and for a sufficient number of days thereafter, or immediately after the fish begins feeding by mouth and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of astaxanthin in an amount of about 50 to 2500 ppm, or an antioxidant which is astaxanthin an amount of about 50 to 2500 ppm, to cause said fish to become resistant to inflammatory enteritis induced by soy protein,
wherein the feed composition further comprises animal by-product meal, nut and macronutrient, or
wherein the feed composition is provided to the fish for at least 100 days after the fish begins feeding by mouth, or
wherein or the feed composition is administered to the fish while the fish is a fry or immediately after the fish begins feeding by mouth, or
wherein the soy protein is present in an amount from about 2 % to 80 % wt/wt.
The conflicting claims are also drawn to a method of adapting a salmonidae fish to be resistant to inflammatory enteritis induced by soy protein, the method comprising providing to a salmonidae fish, within an effective period of time after said fish has hatched and for a sufficient number of days thereafter, an oral feed composition containing soy protein and an effective amount of astaxanthin in an amount of about 50 to 2500 ppm, or an antioxidant which is astaxanthin an amount of about 50 to 2500 ppm, to cause said fish to become resistant to inflammatory enteritis induced by soy protein:
wherein the feed composition further comprises animal by-product meal, nut and macronutrient, or
wherein the feed composition is provided to the fish for at least 100 days after the fish begins feeding by mouth, or
wherein or the feed composition is administered to the fish while the fish is a fry or immediately after the fish begins feeding by mouth, or
wherein the soy protein is present in an amount from about 2 % to 80 % wt/wt.
The instant and conflicting claims differ in the arrangement of the claim limitations and the order of the components in the methods.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the conflicting claims 1-4, 12, 15, 26 and 27 of co-pending U.S. Patent Application No. 15/159,726, and claims 1-13 and 17-20 in the instant application are obvious variant, and they are not patentability distinct to each other.
Response to Double Patenting Arguments
Applicants Remarks filed on 04/5/2022 have been considered. Applicants’ requested that the statutory and non-statutory double patenting rejections be held in abeyance and reconsidered after the substantive rejections are resolved.  However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). Therefore, the statutory and non-statutory double patenting rejections set forth above are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1, 3-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM et al. (WO 2010/128312 A3) in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832).
Applicants Claim
Applicants claim a method of adapting a salmonidae fish to be resistance to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within a period of time after said fish has hatched and for a sufficient number of days thereafter, an oral feed composition containing a soy protein and an antioxidant (i.e. astaxanthin) to cause said fish to become resistant to inflammatory enteritis induced by soy protein.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1, 8-9 and 14-15, ROMARHEIM teaches a method for preventing plant-induced enteritis (i.e. soybean protein induced enteritis) in fish comprising administering a fish feed to said fish (see: page 3, the last 3 lines from the bottom).
ROMARHEIM teaches that the method can be applied to any fish susceptible to plant-induce enteritis, especially the family Salmonidae, i.e. salmon (see: page 14, 3rd paragraph, line 1; and page 16, 4th paragraph, line 1-5).
	ROMARHEIM explained that the plant-induced enteritis is an inflammatory condition induced by a plant protein material, i.e. soybean (see page 4: 1st paragraph, line 1-3 and 2nd paragraph, line 1-3 and 3rd paragraph, line 4-6).
	ROMARHEIM teaches an example of the fish feed, which comprises a biomass derived from bacteria, a soybean meal (contains min. 42 % of proteins) and a mixture of vitamins, minerals and astaxanthin (see: page 18, Table 2).  Noted that the “astaxanthin” reads on the claimed “antioxidant”.
	ROMARHEIM also teaches an example which the fish feed was provided or administered to Atlantic salmon and was fed for a period of 80 days, and the result showed that the fish feed containing the ingredients, as set forth above, prevents soybean meal induced enteritis (see page 20: Fish and rearing conditions section, line 1-4; and page 23: Conclusion section). 
Therefore, this reads on the “providing” step of the method and the “feed composition comprising a soy protein and an antioxidant (e.g. astaxanthin)”, as well as the “sufficient number of days” as claimed.
For claims 4, 10 and 16, ROMARHEIM teaches that astaxanthin is present in the fish feed in an amount of 175 mg per 1 kg of the fish feed (see page 18, Table 2; and page 19: foot note # 5, line 5), which is equivalent to “175 parts of astaxanthin per 1,000,000 parts of fish feed” or 175 ppm of astaxanthin in the fish feed.
For claims 5, 13 and 20, ROMARHEIM teaches that the soybean meal can be present in an amount from 5-50 % by weight of the fish feed (see: page 14, 2nd paragraph, line 4-5).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	(1) ROMARHEIM does not explicitly teach the fish feed is provided to the fish, i.e. a fry fish, after the fish has hatched as recited in the amended claims 1 and 6.
(2) ROMARHEIM teaches that the salmon fish was fed for a period of 80 days, but does not teach a longer feeding period, i.e. at least 100 days, as recited in claims 3, 12 and 19.
	The other reference SWEENEY teaches a method of aquaculture of a carnivorous aquatic fish species in a generally enclosed body of water, wherein the fish species is the young of carnivorous fish species, i.e. Atlantic salmon (see: col. 32, claims 1-3).
	SWEENEY teaches the process which Atlantic salmon eggs are fertilized and hatched.  Then the fry (the young Atlantic salmon) will commence feeding for a period of two years, where the salmon crop are growth on the order of 8 pounds and then harvested (col. 20, line 44-56).
Therefore, SWEENEY’s process reads on the step of “feeding the fry salmonidae fish after it has hatched” as recited in claims 1 and 6.
With respect to the feed composition is administered to the fish immediately after the fish begins feeding by mouth as recited in claims 7 and 17, although SWEENEY does not “expressly” state that feeding the salmon fish immediately after the fish begins feeding by mouth, however, it should be noted that in order for the fish to eat, the fish feed would necessary be provided to the fish after the fish has hatched so that the fish would eat using the mouth.
SWEENEY’s process reads on “feeding the salmonidae fish for at least 100 days, i.e. 120, 190, 230 and 365 days, because a period of two years encompasses the claimed at least 100 days, or for 120, 190, 230 and 365 days, as recited in claims 3, 12 and 19.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow ROMARHEIM’s teaching and to feed the salmonidae fish with the fish feed comprising ingredients, i.e. soy meal protein and astaxanthin, because ROMARHEIM teaches that said fish feed is effective to prevent plant-induced inflammatory condition induced by soy protein (i.e. soybean protein induced enteritis) in fish, and it can be provided to any fish which is susceptible to plant-induced enteritis (i.e. soybean protein induced enteritis), especially the family Salmonidae fish.
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to combine ROMARHEIM and SWEENEY because SWEENEY suggests a process which is useful for farming young salmon fish, wherein the fry (young) salmon fish, after it has hatched, will commence feeding for a period of suitable time until the salmon fish grow to a desirable market weight, and such suggestion provides the motivation for one ordinary skill in the art to do so.
With respect to feeding the salmon fish by mouth as the manner recited, it would have been obvious to a person of ordinary skilled in the art at the time the invention was made to feed the fish when the fish has a mouth and has hatched because a fish naturally eats food after hatching and eat food using their mouth.
With respect to feeding the fish until the fish to achieve the market size as claimed, it is merely a routine experimentation and optimization from the teaching of ROMARHEIM and SWEENEY combined because the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
In the instance case, SWEENEY teaches and suggests the desirable size to harvest the salmon fish, and such teaching is sufficient to establish a prima facie case of obviousness.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


(2)	Claim 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM et al. (WO 2010/128312 A3) in view of SWEENEY, M. P. (U. S. Patent No. 3,916,832) as applied to Claims 1, 3-10, 12-17 and 19-20, and further in view of MIYOTA et al. (U. S. PG-Pub. No. 2005/0142248 A1).

Applicants Claim
Applicants claim a method of adapting a salmonidae fish to be resistance to inflammatory enteritis induced by soy protein, wherein the method comprises providing to a salmonidae fish, within a period of time after said fish has hatched and for a sufficient number of days therafter, an oral feed composition containing a soy protein and an astaxanthin, or an antioxidant (e.g. antioxidant), to cause said fish to become resistant to inflammatory enteritis induced by soy protein;
wherein the feed composition further comprises animal by-product meal, nut meal and macrominerals.
Determination of the scope and content of the prior art 
(MPEP 2141.01)
	The teaching of ROMARHEIM and SWEENEY have been set forth above.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	ROMARHEIM and SWEENEY combined teaches all required elements of claims 8 and 14, wherein ROMARHEIM teaches the fish feeds comprising a biomass derived from bacteria, a soybean meal (contains min. 42 % of proteins) and a mixture of vitamins, minerals and astaxanthin (see: page 18, Table 2).
Noted that the “astaxanthin” reads on the “antioxidant” of claims 8 and 14, but ROMARHEIM does not teach the fish feed includes animal by-product meal and nut meal as recited in claims 2, 11 and 18.
	The other reference MIYOTA teaches a fish-farming feed which is useful for feeding fish, i.e. salmon (see page 1: [0007]; and page 2: [0021]), comprising vitamin C for stabilizing the feed and additional ingredients that are used in conventional fish-farming feeds, i.e. cereal (e.g. soybean), oil cake meals (e.g. peanut oil meal, palm nut oil meal), animal feeds (e.g. fish meal, meat meal, meat-and-bone meal, blood meal) (see page 4: [0054-0059]); and vitamins and minerals (e.g. sodium chloride, potassium chloride, magnesium carbonate (see page 4: [0060]).

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to incorporate additional and useful fish feed ingredients, i.e. animal by-product meal, nut meal and macro-minerals, into ROMARHEIM’s fish feed because the reference MIYOTA teaches that blood meal and nut oil meals, as well as vitamins and minerals (e.g. sodium chloride, potassium chloride, magnesium carbonate) are common and useful ingredients added into the conventional fish-farming feed for feeding fish, i.e. salmon.  Such teaching provides the motivation for one ordinary skill in the art to include these useful ingredients into their fish feed composition for feeding salmon fish, if they are desirable, as suggested by MIYOTA.
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success to arrive at the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicants Remarks/Arguments filed on 04/5/2022 have been considered but are not persuasive (see the Examiner’s response set forth below) and all previous rejections under 35 U.S.C. 103(a) as being unpatentable over ROMARHEIM and SWEENEY, and further with MIYOTA, as set forth above are maintained.
Applicants repeated their argument that the instant claims recite soy protein, but the secondary reference SWEENEY teaches away from the idea of feeding salmonids any land-based protein, including soy protein.
The argument is not persuasive because the obviousness rejections set forth above are based on a combination of Romarheim and Sweeney references, not Sweeney itself.  Thus, non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
As previously stated in the Examiner’s response (see Office action, mail date: 10/01/2020 and 10/6/2021), “In determining whether obviousness is established by combining the teachings of the prior art, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995) (internal quotations omitted). The Examiner cites Sweeney for teaching the basic aspects of salmonid fish aquaculture, as set forth above.  Sweeney teaches that salmon fry, aged 0-6 months, eat 100% ration feed (fish feed). Sweeney col. 21, line 15-30. Sweeney teaches that “[t]he fry will be fed pellet food ... The pellet food for the fry will generally start at about one-sixty-fourth inch diameter or less pellets, and the size can be made longer as the fry grow.” Id. Sweeney teaches that commercially available pellet food may include fishmeal, soybean oil, and added vitamins and minerals. Id. at col. 21, line 47-50. Sweeney teaches that as the salmon mature and become primarily fish eaters, “[i]t is preferable to continue some ration feeding ... for the provision of medicated food for controlling disease.” Id. at col. 21, line 56-65.
Romarheim teaches that the increasing cost of fishmeal has led to a need for plant-based protein sources.  Romarheim teaches a fish feed containing a plant-based protein source that prevents soy protein-induced inflammatory enteritis, thereby solving the same problem as Applicant’s invention.  Romarheim’s fish feed contains “soy protein” and an effective amount of an antioxidant (e.g. astaxanthin) as claimed by Applicants.  Although Romarheim’s experimental example teaches feeding the disclosed fish feed to fish that are 133 g or larger, it should be noted that Romarheim’s teachings are not limited to this example. Rather, the prior art suggests using Romarheim’s fish feed in Sweeney’s method of providing fish feed at the fry stage, when the fish begin eating by mouth, and continuing until the fish reach market size.
Further, Sweeney teaches feeding salmonid fish ration food, beginning at the fry stage and continuing until the fish reach market size, at least for medicinal purposes.  Romarheim teaches a fish feed composition that replaces expensive fishmeal and provides the medicinal benefit of preventing soy-protein-induced inflammatory enteritis.   It would have been obvious for one ordinary skill in the art at the time the invention was made to administer Romarheim’s fish feed in Sweeney’s aquaculture method, wherein fry and adults are fed ration food. 
Applicants next argued that incorporating Romarheim's land-based protein source like soy into the delicate ecosystem created by Sweeney could kill the fish because Sweeney teaches that if the ration food is not consumed by the carnivorous fish, then it is attacked by aerobic bacteria, which depletes the dissolved oxygen in the system and potentially suffocates the fish.  As such, there is no suggestion that salmonids would consume the soy protein feed in one of Sweeney's ponds that include phytoplankton and other protein sources, nor is there any indication in either Sweeney or Romarheim that the phytoplankton and filter fish, which Sweeney teaches will rid the ponds of any unconsumed ration feed, will consume soy protein feed.
Applicants’ argument is not persuasive.  Firstly, Sweeney’s warning, as discussed above, is related to the background information and a problem exists in culturing aquatic carnivorous animals, i.e. salmonidae fish, and said problem is what Sweeney is intended to solve or overcome.  Nowhere in Sweeney teach or suggest that other nutrient products, such as the oral feed composition taught by Romarheim, are not suitable to be used in their aquaculture system.
It is reminded that the argument(s) of counsel cannot take the place of evidence in the record when factual evidence is required to rebut a prima facie case of obviousness. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997), and in the instance case, there is no evidence provided by Applicants showing that the present invention is unobvious over the teaching of the references combined.
Secondly, Sweeney teaches the basic aspects of salmonid fish aquaculture system, wherein the water body in said aquaculture system is circulated to maintain dissolved oxygen levels and keeps the bottom region of the body of water from going anoxic.  In addition to the circulation which moves falling phytoplankton and nutrients back into the euphotic zone so as to avoid eutrophication thereof, the maximum maintenance of oxygen in the system is also assured by the combination of phytoplankton, filter-feeding species which feed upon the phytoplankton, and carnivorous species which in turn feed upon the filter-feeding species.
Thus, in the system, oxygen is generated by the phytoplankton in exact proportion to the requirements in the nutrient trap; i.e. consumption of protoplasm and oxygen by the combination of filter-feeding species and carnivorous species is balanced by production of protoplasm and oxygen by the phytoplankton; and in addition to this, dissolved oxygen from the air, which is applied through input waters and at times through the surface of the body of water, provides an excess of the required oxygen.
Moreover, Sweeney also teaches that nutrient products, including new nutrient products, leaving the primary body of water will be recovered and pumped back into the primary body of water, thereby substantially all of the nutrients that are placed in the system are retained therein, whereby the dry weight of the production carnivorous species can approach that of the feed added to the system (see Sweeney: col. 3, line 15-68; col. 4, line 1-40; col. 5, line 1-14 & 31-52).
Applicants next argued that even if one of skill in the art were motivated by the cost of fishmeal,  one of skill in the art still would have no motivation to introduce a soy protein feed into Sweeney's aquaculture environment, which is designed to emulate the natural environment of the fish.
The argument is not persuasive.  Romarheim teaches a fish feed composition that not only can partially replace expensive fishmeal, the fish feed composition can also provide the “medicinal” benefit of “preventing soy-protein-induced inflammatory enteritis”.  Therefore, feeding the carnivorous fish, i.e. salmon, with Romarheim’s composition would allow for a diet that includes inexpensive soy-protein meal, and also prevents soy-protein-induced inflammatory enteritis for disease controlled purpose.  As such, combining Romarheim’s fish feed composition with Sweeney’s aquaculture method is a “predictable use of prior art elements according to their established functions.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) 
Applicants also argued that the reference MIYOTA fails to cure the deficiency of Romarheim and Sweeney.  The argument is not persuasive because MIYOTA is relied upon to teach a fish feed that can include the similar animal by-product meal and nut meal, as well as vitamins and macrominerals (e.g. sodium chloride, potassium chloride, magnesium carbonate) as those recited in the present claims (i.e. claims 2, 11 and 18).  Therefore, the combination of Romarheim and Sweeney with MIYOTA fairly suggested the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616